Opinión concurrente
del Juez Presidente, Señor Trías Monge, a la cual se une el Juez Asociado Señor Irizarry Yunqué.
San Juan, Puerto Rico, a 5 de mayo de 1978
La tarea principal que nos impone este recurso es definir nuestra función revisadora de las decisiones de la Junta de Relaciones del Trabajo de Puerto Rico, determinar su ámbito y precisar el modo de su ejercicio.
El Art. 9(2) (a) de nuestra Ley de Relaciones del Tra-bajo, Ley Núm. 130 de 8 de mayo de 1945, 29 L.P.R.A. see. 70(2)(a), ordena:
. . Las conclusiones de la Junta en cuanto a los hechos, si estuvieren respaldadas por la evidencia, serán concluyentes ....”
Esta disposición deriva del Art. 10(e) de la Ley Wagner de 5 de julio de 1935, 49 Stat. 449, 454, ch. 372, 29 U.S.C.A. see. 160(e), la que disponía:
“. . . The findings of the Board as to the facts, if supported by evidence, shall be conclusive....”
El criterio de revisión enunciado por ambos estatutos fue modificado por ley en Estados Unidos, pero no en Puerto Rico. La Ley Taft-Hartley de 23 de junio de 1947, 61 Stat. 148, ch. 120, 29 U.S.C.A. sec. 160(e), dispuso: *163Véase también el Art. 10(e) de la Ley Federal de Procedi-miento Administrativo de 11 de junio de 1946, 60 Stat. 243, 244, ch. 324, 5 U.S.C.A. see. 706, según enmendado el 6 de septiembre de 1966, 80 Stat. 393. El cambio efectuado por ambas leyes obedeció a razones que conviene recordar.
*162“. . . The findings of the Board with respect to questions of fact if supported by substantial evidence on the record considered as a whole shall be conclusive....”
*163En Washington, V. & M. Coach Co. v. N.L.R.B., 301 U.S. 142 (1937), el Tribunal Supremo resolvió que el término “evidence”, según empleado en la parte citada de la Ley Wagner, significaba “prueba sustancial.” Aun así, el modo en que se aplicó posteriormente por los tribunales la norma de revisión establecida por la Ley Wagner no fue del agrado del Congreso. Estimó este Congreso que se le estaba confiando por las cortes demasiada latitud a la Junta de Relaciones del Trabajo. El resultado fue la estructuración de una nueva regla a través de la Ley Taft-Hartley para expandir el radio de la revisión judicial. Universal Camera Corp. v. National Labor Relations Board, 340 U.S. 474, 477-490 (1951); Morris, The Developing Labor Law, Washington, 1971, págs. 880-881; Gellhorn y Robinson, Perspectives on Administrative Law, 75 Colum. L. Rev. 771, 789 (1975); S. Rep. No. 105 on S. 1126, 80th Cong., 1st Sess., reimpreso en 1 Legislative History of the Labor Management Relations Act, 1947, vol. 1, Government Printing Office, 1948, págs. 432-433. Fueron circunstancias especiales, por tanto, las que dictaron la for-mulación del criterio que hoy priva en Estados Unidos res-pecto a la revisión de las órdenes de la Junta de Relaciones del Trabajo.
En Puerto Rico no se dieron las condiciones que produje-ron la Ley Taft-Hartley. No existe un mandato legislativo para expandir en modo comparable el radio de la revisión judicial. No hay evidencia de que se crease aquí el clima de inconformidad legislativa que requirió la reforma de la anti-gua norma. Examinemos a la luz de estos hechos la jurispru-dencia interpretativa del Art. 9(2) (a) de nuestra ley, cuya *164parte aquí citada no ha sufrido enmiendas desde su aproba-ción en 1945.
En Junta de Relaciones del Trabajo v. Namerow, 69 D.P.R. 82, 87 (1948), después de la aprobación de la Ley Taft-Hartley, se afirmó:
“No se nos han conferido poderes ilimitados para revisar las conclusiones de hecho de la Junta. El artículo 9(2) (a) de la Ley dispone que ‘Las conclusiones de la Junta en cuanto a los hechos, si estuvieren respaldadas por la evidencia, serán concluyentes.’ Sólo en caso de que el récord no contenga evidencia en apoyo de las conclusiones de hecho a que llegue la Junta estaríamos auto-rizados para resolver, como cuestión de derecho, que las conclu-siones de hecho, y la orden en éstas basada, no pueden subsistir.”
Al mismo efecto: Rivera v. Junta Rel. Trabajo, 70 D.P.R. 342 (1949). Adviértase la notable diferencia entre Namerow y Universal Camera, que se resolvería en 1951.
Después de Universal Camera se continuó respaldando el criterio de Namerow. Junta Rel. Trabajo v. Unión de Chóferes, 73 D.P.R. 989, 995 (1952). Véase Ledesma, Admor. v. Trib. de Distrito, 73 D.P.R. 396, 401 (1952), donde se dijo:
“Es regla establecida en el aún creciente campo del derecho administrativo americano que ‘la función judicial se cumple cuando se encuentra una base racional para las conclusiones de la agencia administrativa’ [cita de Cardozo] sin que deba lle-garse en dicha función a sustituir el criterio del tribunal por el de la agencia administrativa cuya actuación — generalmente en materia especializada — se intenta revisar.”
Al mismo efecto: Junta Rel. Trabajo v. Simmons Int'l, Ltd., 78 D.P.R. 375, 386 (1955), en que se determina que la eva-luación de la credibilidad de los testigos es función exclusiva de la Junta; Junta Rel. Trabajo v. Acevedo, 78 D.P.R. 540, 545 (1955); J.R.T. v. Bankers Club of P.R., Inc., 94 D.P.R. 600, 603 (1967).
En J.R.T. v. Línea Suprema, Inc., 89 D.P.R. 840, 849-850 (1964), ocurrió algo que conviene explicar. De un lado se respaldó a Namerow y del otro se hizo referencia a citas *165fundadas en el criterio de la Ley Taft-Hartley, nunca adop-tado por nuestra Asamblea Legislativa. Expresó el Tribunal en Línea Suprema:
“Aunque estamos conscientes que existe prueba conflictiva de la cual podamos inferir conclusiones distintas a las de la Junta, sin embargo, ésa es misión que no nos pertenece. La determina-ción en cuanto a testimonio conflictivo concerniente al despido de empleados y la deducción de inferencias de hechos establecidos en la vista ‘caen dentro de la competencia de la Junta y no debe-mos pasar sobre la credibilidad de testigos o repesar la eviden-cia. Nuestra función es tomar el récord en su totalidad y poner en vigor la orden si encontramos evidencia sustancial para sos-tener las conclusiones de la Junta. N.L.R.B. v. Ferguson, 5 Cir., 1958, 257 F.2d 88 ....’ ”
Línea Suprema no conflige con Namerow. En el contexto his-tórico en que se produce, no debe entenderse que Línea Sur prema incorporó el clima a que respondió el lenguaje de la Ley Taft-Hartley sobre la revisión de las decisiones adminis-trativas. Línea Suprema no expande el poder de revisión judicial de las decisiones de la Junta de Relaciones del Trabajo de Puerto Rico.
Abundan en el derecho conceptos espaciosos y elásticos, cuyo contenido se fija y altera conforme a múltiples factores. Los criterios de “base racional”, “evidencia sustancial” y “evidencia sustancial a la luz de la totalidad del récord” son ejemplos de ello. Si atendemos principalmente el aspecto se-mántico de estas normas la tarea es por lo general frustrante. Hay que examinar las circunstancias en que operan, la razón de su empleo en el caso específico que nos ocupa. El uso de principios generales de derecho administrativo fuera de con-texto es labor en extremo peligrosa. Gellhorn y Robinson, Perspectives on Administrative Law, 75 Colum. L. Rev. 771, 783 (1975). No existe en el derecho administrativo o consti-tucional de nuestro país principio alguno que exija que las decisiones de todas las agencias del Estado deban indefecti-*166blemente revisarse a la luz del criterio de evidencia sustancial con miras a la totalidad del récord.
Tras la corteza verbal de esta y otras fórmulas se hallan otras capas de realidad cuyo análisis es usualmente más productivo. Hay diferentes tipos de mandato que una Asam-blea Legislativa puede emitir para delimitar la esfera de acción de los tribunales frente a los hechos determinados por las agencias administrativas. Pueden dictarse mandatos dis-tintos para organismos diferentes. Todos ellos son, a causa de su propia esencia, necesariamente flexibles. La Asamblea Legislativa puede desear que la revisión judicial se circuns-criba al papel más modesto que la Constitución pueda per-mitir. En tales ocasiones por lo general se expresa que no se intervendrá con la determinación administrativa de los hechos, excepto cuando la misma sea arbitraria o manifiesta-mente errónea o producto de la parcialidad o el prejuicio o tan carente de apoyo en la prueba que no pueda hallarse ni aun una partícula de la misma que la justifique. De desearse un escrutinio más estricto se emplean fórmulas tales como las de la base racional, la prueba sustancial o la prueba sus-tancial en vista a la totalidad del récord. Cuando el propósito es conceder poder independiente a los tribunales para enjui-ciar los hechos se les permite aquilatar sin trabas parte de la prueba, tal como la prueba pericial — véase el Art. 11 de la Ley de Compensaciones por Accidentes del Trabajo, 11 L.P.R.A. sec. 12 — apreciar por sí mismos el peso preponde-rante de la prueba o, aún más allá, descartar el récord y celebrar un juicio de novo. No es posible hacernos en este campo de una escala Richter que clasifique cada fenómeno automáticamente. La dificultad reside esencialmente en la precisa aplicación del principio. Identificada la norma de re-visión dictada por el estatuto, el peligro estriba en que el examen de los hechos nos lleve insensiblemente a la utiliza-ción de otra. Jaffe, Judicial Control of Administrative Action, abridged ed., 1965, pág. 602. Se navega aquí por aguas trai-*167cioneras, plenas de corrientes fuertes, a veces opuestas y sú-bitamente cambiantes. En su fondo se agitan oscuros objetos —la función de la agencia, su prestigio, la calidad de sus decisiones, su objetividad o arbitrariedad — que pueden per-turbar el viaje. Los criterios de revisión, como los colores en su escala, tienden a fundirse y a emerger gradualmente los unos de los otros.
Las instancias más frecuentes de rendirle pleitesía a un criterio y emplear otro se dan precisamente en los intentos de revisar la determinación administrativa de los hechos a la luz de la totalidad de la prueba. Varios tribunales se han inclinado en ocasiones a examinar el récord para fines de llegar a sus propias conclusiones sobre la preponderancia de la prueba, en vez de limitarse a resolver si las determina-ciones del organismo estaban respaldadas por prueba sus-tancial. Notes, Judicial Review of an Agency’s Determination of Fact in North Dakota, 40 N.D.L. Rev. 292, 298 (1964); Jaffe, loe. cit. Otros tienden a equiparar equivocadamente la deferencia que muestran los foros apelativos ante las deter-minaciones de hecho de los tribunales con la que se debe a las conclusiones de igual índole de los órganos administrativos.
De lo anterior, así como de otros aspectos de la jurispru-dencia y la doctrina, se desprenden varias conclusiones:
1. Las determinaciones de la Junta de Relaciones del Trabajo de Puerto Rico en cuanto a los hechos no pueden ser alteradas por los tribunales de existir evidencia que las respalde.
2. Evidencia significa dentro del contexto de nuestro esta-tuto y la tradición de su modelo, la Ley Wagner, evidencia sustancial. No basta con un mero destello de prueba.
3. La deferencia que muestran los foros apelativos ante las determinaciones de hecho de los tribunales obedece a ra-zones distintas a las que exigen deferencia a determinaciones administrativas análogas. En el primer caso, la regla de deferencia se funda mayormente en el hecho de que la corte *168recurrida ha tenido oportunidad de observar a los testigos y juzgar su credibilidad. Castro v. Meléndez, 82 D.P.R. 578, 576 (1961); Regla 43.1 de Procedimiento Civil. De ahí que dicha deferencia no exista con relación a conclusiones de hecho basadas en prueba documental. Planned Credit of P.R., Inc. v. Page, 103 D.P.R. 245, 261-262 (1975). Esta no es la razón básica para la regla de deferencia en el campo adminis-trativo. Si lo fuera, el objeto de la deferencia tendría que ser las conclusiones del Oficial Examinador y no las del orga-nismo administrativo en sí. La razón fundamental es la espe-cialización y experiencia de la agencia administrativa en el campo que le ha sido encomendado. Véanse: Vda. de Alfonzi v. Comisión Industrial, 90 D.P.R. 693, 705 (1964); Colonos de Santa Juana v. Junta Azucarera, 77 D.P.R. 392, 396 (1954); South P.R. Sugar Co. v. Junta, 82 D.P.R. 847, 864-865 (1961). La deferencia a que obligan estas conside-raciones alcanza incluso a cuestiones ajenas propiamente a la pura adjudicación de los hechos. Rodríguez v. Comisión Industrial, 99 D.P.R. 368, 375 (1970).
4. De hallarse apoyo sustancial en la prueba para llegar racionalmente a conclusiones dispares tampoco puede recha-zarse la versión preferida por la Junta, aun cuando el Tribunal entienda que la preponderancia de la prueba favorece otro resultado. La función del Tribunal no es intervenir con las determinaciones de la Junta sobre la credibilidad de los testigos o el valor de la prueba documental. Su papel no es repesar la evidencia sino juzgar su sustancialidad.
5. Para precisar si existe evidencia sustancial es necesa-rio examinar la totalidad del récord y no porciones aisladas del mismo. El examen de la totalidad del récord no tiene aquí, contrario a lo que sucede bajo la Ley Taft-Hartley, el propó-sito de coartar la discreción de la Junta de Relaciones del Trabajo. Como sucede en este propio caso, el récord puede revelar circunstancias que disminuyan la sustancialidad de la prueba. Adviértase en este sentido que existe una fina, pero *169capital diferencia, entre escudriñar el récord para hallar la interpretación que mejor concuerde con los hechos, o para el Tribunal evaluar independientemente parte de la prueba oral o documental, y examinarlo para precisar simplemente si contiene prueba sustancial en apoyo de las conclusiones de la Junta. Nótese que emplear el método de la lectura total del récord no quiere decir que este Tribunal haya adoptado un criterio más riguroso que el prevaleciente bajo la antigua Ley Wagner para revisar las decisiones de la Junta de Relaciones del Trabajo. La glosa es separable del texto, la letra de la música.
Es por razón de la dificultad que hallo con las conclusiones a que llega la Junta en este litigio que he estimado prudente repasar las pautas que frenan nuestra discreción en el ejer-cicio de la función revisora. Es en situaciones de este género donde puede ocurrir más fácilmente una involuntaria dis-torsión del papel que nos corresponde desempeñar.
En su decisión y orden de 12 de noviembre de 1976 la Junta concluyó que el despido de los profesores querellantes ante ella constituía una práctica ilícita del trabajo bajo las disposiciones del Art. 8(1) (c) de la Ley de Relaciones del Trabajo de Puerto Rico, Ley Núm. 130 de 8 de mayo de 1945, 29 L.P.R.A. see. 69(1) (c), que así clasifica la acción de un patrono que “Estimule, desaliente o intente estimular o desalentar la matrícula de cualquier organización obrera mediante discriminación al emplear, despedir o en relación con la tenencia de empleo u otros términos o condiciones de empleo, incluyendo un paro patronal....”
Según expusimos en J.R.T. v. Bankers Club of P.R., Inc., 94 D.P.R. 600, 604 (1967), el peso de probar una violación al Art. 8(1) (c) “recae sobre los abogados de la Junta. Estos han de probar afirmativamente, mediante evidencia sustan-cial y no por medio de inferencias derivadas de otras infe-rencias, que los despidos en determinado caso fueron causa-dos por actividades gremiales.” No basta con probar, recal-*170camos allí, que el empleado despedido estaba participando en alguna actividad protegida por la ley. Hay que demostrar también “que tales empleados fueron despedidos debido a su participación en actividades gremiales.” Loe. cit.
Existe base en el récord para concluir que la Junta de Directores de la Escuela estaba enterada de los intentos de sindicalización de los profesores. (T.O. 239-240, 312-313, 338-340, 385, 387, 403), pero no hemos hallado prueba sus-tancial indicativa de que estos intentos motivaron los despidos. Menciona la Junta tan solo en su decisión que el vicepresi-dente de la Junta de Directores de la Escuela estuvo pre-sente en la reunión en que los líderes obreros discutieron el procedimiento para unionarse y que fue él quien más tarde firmó las cartas de despido. (Véase el exhibit 2 sometido por estipulación.) Esta circunstancia aislada carece de la sustan-cialidad requerida cuando se le examina dentro del contexto de los hechos ocurridos, en que los profesores afectados repu-diaron el despido de la Directora, se negaron a reconocer a la persona que la sustituyó y poco después fueron al paro. No se trata de dos inferencias permisibles, en cuyo caso se debe acatar la escogida por la Junta. Se trata de la carencia ade-cuada de prueba para justificar la posición de la Junta. La simple firma de las cartas de despido por el referido funcio-nario no constituye base de suficiente firmeza para sostener la determinación administrativa.
Así lo consideró la Oficial Examinadora de la Junta al concluir que los empleados no fueron despedidos por su parti-cipación en actividades gremiales protegidas por la ley. Las recomendaciones de un Oficial Examinador no son concluyen-tes para la Junta, ya que es ella la que está investida de la responsabilidad primaria de determinar los hechos, Rivera v. Junta Rel. Trabajo, 70 D.P.R. 342, 345-346 (1949), pero merecen consideración en el proceso de determinar la sustan-*171cialidad de la evidencia. 2 Davis, Administrative Law Treatise, sec. 10.04, pág. 19. Véanse: Universal Camera Corp. v. National Labor Relations Board, 340 U.S. 474, 496-497 (1951); Federal Communications Commission v. Allentown Broadcasting Corp., 349 U.S. 358, 364 (1955). En el recurso de autos una prueba de por sí endeble es debilitada aún más por las conclusiones contrarias de la Oficial Exami-nadora.
Respecto a la alegada violación al Art. 8(1) (a) de la Ley, 29 L.P.R.A. see. 69(1) (a), las determinaciones de la Junta son altamente especulativas. La Junta expresa en su decisión que
“El despido de la Sra. Luquis de Turantán significaba para los maestros el romper los vínculos y canales de comunicación que tenían con la Junta de Directores. En adición, podían temer el que hubieran represalias contra ellos debido a su interés en la sindicalización, ya que se había acusado a la Directora de haber dado el visto bueno a la unión. Se acusaba a la Directora de care-cer de liderato. Esto tiene una relación íntima con las condicio-nes de trabajo de estos profesores, ya que la Junta de Directores pensaba que la Directora no estaba supervisando adecuadamente la labor de los maestros día a día.”
No hemos hallado evidencia sustancial que apoye estas con-clusiones e inferencias. La Oficial Examinadora tampoco pudo hallar prueba adecuada para sostener este cargo. Es tenue la relación entre los alegados hechos expuestos por la Junta y los términos y condiciones de empleo de los profeso-res despedidos. Es amplia la discreción de la Junta y considerable la deferencia debida a sus determinaciones de hecho, pero no se satisface en este caso el criterio de la prueba sus-tancial, aun en la versión menos rigurosa prevaleciente en Puerto Rico.
Por las razones expuestas estimo que debe revocarse la orden recurrida.